      Case 2:20-cv-00245-MHT-KFP Document 55 Filed 09/21/21 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


GENEVA LYONS,              )
                           )
     Plaintiff,            )
                           )                    CIVIL ACTION NO.
     v.                    )                      2:20cv245-MHT
                           )                           (WO)
HOWMEDICA OSTEONICS CORP., )
d/b/a STRYKER ORTHOPEDICS; )
OSARTIS GmbH, f/k/a aap    )
BIOMATERIALS GmbH          )
                           )
     Defendants.           )

                            OPINON AND ORDER

      Plaintiff Geneva Lyons brought this lawsuit against

defendant         Osartis    GmbH.        Lyons    alleges     that       she

received      a    knee     replacement     surgery     in    which       her

surgeon used a bone cement manufactured by Osartis, and

that the bone cement proved defective, injuring her and

requiring her to receive a revision surgery.                   She rests

her     lawsuit      on     state-law      claims      of    negligence,

wantonness, breach of implied and express warranty, and

liability      under      the   Alabama    Extended      Manufacturer’s
   Case 2:20-cv-00245-MHT-KFP Document 55 Filed 09/21/21 Page 2 of 3




Liability      Doctrine.         Subject-matter     jurisdiction        is

proper under 28 U.S.C. § 1332 (diversity).

    This cause is now before the court on Osartis’s

motion to dismiss for lack of personal jurisdiction.

Upon review of the briefs, the court concludes that

Lyons’s       request      for    jurisdictional        discovery       is

warranted.      Such discovery shall be done in tandem with

general discovery as to the merits, and the court will

resolve the issue of personal jurisdiction either in a

separate evidentiary hearing after adequate discovery,

at the summary-judgment stage, or at trial.                   See 4 C.

Wright    &   A.    Miller,      Federal   Practice     and   Procedure

§ 1067.6 (4th ed. April 2021 Update) (“If the existence

of in personam jurisdiction turns on disputed factual

questions,      the     court      ultimately     may     resolve      the

challenge      on    the   basis     of    a   separate    evidentiary

hearing, or         may defer ruling pending receipt at trial

of evidence relevant to the jurisdictional question.”).



                                    ***

                                     2
   Case 2:20-cv-00245-MHT-KFP Document 55 Filed 09/21/21 Page 3 of 3




    Accordingly, it is ORDERED that defendant Osartis

GmbH’s motion to dismiss (Doc. 20) is denied.

    DONE, this the 21st day of September, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  3
